significant index no t tax_exempt_and_government_entities_division yee department of the treasury internal_revenue_service washington d c po to jul ' tv ep rant ad ' ' re company this letter constitutes notice that your request for a waiver of the minimum_funding_standard for the above-named plan for the plan_year ending june denied has been the company is involved in the began in which reflects competition from abroad and a general downturn in the industry as a whole by early customers had transitioned to suppliers in and was brought on by a decline in demand for the company’s products the current financial hardship ' - in june a strike over economic issues began that could not be settled and replacement workers were hired in also during this time a recession began and sales declined further and remained flat through a recovery began in late as a meet the minimum finding standard since the plan_year ending june result the company has suffered substantial losses and has been unable to you were notified in a letter dated date that your request had been tentatively denied a conference of right was held on date at that time a decision was made to await a 5-year financial projection which was received on date the projection indicates that the company is slowly recovering however it also indicates that the company will not be able to meet the minimum_funding_standard until at least because the business hardship is not temporary and the company can not make contributions sufficient to cover the funding requirements of the plan your request for a waiver of the minimum_funding_standard for the plan_year ending june has been denied _ you should note that excise_taxes under section a of the internal_revenue_code are currently due on the accumulated funding deficiencies in the plan for the plan years ending june possible to report and pay the excise_taxes you should file a form_5330 as soonas and june this ruling is directed only to the taxpayer that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent ' we have sent a copy of this letter to the manager ep classification in to the manager ep compliance unit in and to your authorized representative pursuant to a power_of_attorney on file in this office if you require further assistance in this matter please contact sincerely yours donna m prestia manager employee_plans actuarial group
